



Exhibit 10.1




2016 BOISE CASCADE OMNIBUS INCENTIVE PLAN


Boise Cascade Company (the Company), a Delaware corporation, hereby establishes
and adopts the following 2016 Omnibus Incentive Plan (the Plan).


1.    PURPOSE OF THE PLAN


The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company's
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.


2.    DEFINITIONS


2.1.    “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or other
property (including cash) granted pursuant to the provisions of the Plan.


2.2.    “Award Agreement” shall mean any agreement, contract or other instrument
or document evidencing any Award hereunder, whether in writing or through an
electronic medium.


2.3.    “Board” shall mean the board of directors of the Company.


2.4.    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


2.5.    “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act, (ii) an “outside director” within the meaning of Section
162(m) of the Code, and (iii) an “independent director” for purpose of the rules
of the principal U.S. national securities exchange on which the Shares are
traded, to the extent required by such rules.


2.6.    “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Subsidiary, so long as
such person (i) renders bona fide services that are not in connection with the
offer and sale of the Company's securities in a capital-raising transaction,
(ii) does not directly or indirectly promote or maintain a market for the
Company's securities and (iii) otherwise qualifies as a consultant under the
applicable rules of the SEC for registration of shares of stock on a Form S-8
registration statement.


2.7.    “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.


2.8.    “Director” shall mean a member of the Board who is not an employee.


2.9.    “Dividend Equivalents” shall have the meaning set forth in Section 12.6.




1

--------------------------------------------------------------------------------





2.10.    “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.


2.11.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.12.    “Fair Market Value” shall mean, with respect to Shares as of any date;
(i) the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the Fair Market Value
of the Shares as determined by the Committee in its sole discretion. The Fair
Market Value of any property other than Shares shall mean the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.


2.13.    “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.


2.14.    “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.


2.15.    “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.


2.16.    “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.


2.17.    “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.


2.18.    “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.


2.19.    “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.


2.20.    “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.


2.21.    “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.


2.22.    “Permitted Assignee” shall have the meaning set forth in Section 12.3.


2

--------------------------------------------------------------------------------







2.23.    “Prior Plan” shall mean the Company’s 2013 Incentive Compensation Plan.


2.24.    “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.


2.25.    “Restricted Stock Award” shall have the meaning set forth in Section
7.1.


2.26.    “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.


2.27.    “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.


2.28.    “SEC” means the Securities and Exchange Commission.


2.29.    “Shares” shall mean the shares of common stock of the Company, par
value $0.01 per share.


2.30.    “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.


2.31.    “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.


2.32.    “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.


2.33.    “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.


3.    SHARES SUBJECT TO THE PLAN


3.1    Number of Shares.


(a)     Subject to adjustment as provided in Section 12.2, a total of 3,700,000
Shares shall be authorized for Awards granted under the Plan less one (1) Share
for every one (1) Share granted under the Prior Plan after December 31, 2015 and
prior to the effective date of the Plan. After the effective date of the Plan
(as provided in Section 13.13), no awards may be granted under the Prior Plan.


(b)    If (i) any Shares subject to an Award are forfeited, an Award expires or
otherwise terminates without issuance of Shares, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the Shares subject to such Award , such Shares shall, to the extent
of such forfeiture, expiration, termination, cash settlement or non-issuance, be
added to the


3

--------------------------------------------------------------------------------





Shares available for grant under the Plan or (ii) after December 31, 2015, any
Shares subject to an award under the Prior Plan are forfeited, an award under
the Prior Plan expires or otherwise terminates without issuance of such Shares,
or an award under the Prior Plan is settled for cash (in whole or in part), or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such award, then in each such case the Shares subject to the Award or
award under the Prior Plan shall, to the extent of such forfeiture, expiration,
termination, cash settlement or non-issuance, be added to the Shares available
for grant under the Plan on a one-for-one basis.


(c)    In the event that any withholding tax liabilities arising from an Award
other than an Option or Stock Appreciation Right granted hereunder are satisfied
by the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, then in each such case the Shares so
tendered or withheld shall be added to the Shares available for grant under the
Plan on a one-for-one basis. In the event that after December 31, 2015 any
withholding tax liabilities arising from awards other than options or stock
appreciation rights granted under the Prior Plan are satisfied by the tendering
of Shares (either actually or by attestation) or by the withholding of Shares by
the Company, then in each such case the Shares so tendered or withheld shall be
added to the Shares available for grant under the Plan on a one-for-one basis.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Shares authorized for grant under paragraph (a) of
this Section: (i) Shares tendered by the Participant or withheld by the Company
in payment of the purchase price or to satisfy any tax withholding obligation
with respect to an Option or Stock Appreciation Right, or after December 31,
2015, an option or stock appreciation right under the Prior Plan; (ii) Shares
subject to a Stock Appreciation Right or, after December 31, 2015, a stock
appreciation right under the Prior Plan that are not issued in connection with
its stock settlement on exercise thereof; and (iii) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options or, after December 31, 2015, options under the Prior Plan.


(d)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable limitations on grants to a Participant under Section
10.5, nor shall Shares subject to a Substitute Award be added to the Shares
available for Awards under the Plan as provided in paragraphs (b) and (c) above.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
in paragraphs (b) and (c) above); provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Employees or Directors prior
to such acquisition or combination.


3.2.    Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.


3.3.    Limit on Awards to Directors. Notwithstanding any provision in the Plan
to the contrary, the aggregate amount of all compensation granted to any
non-employee Director during any calendar year of the Company, including any
Awards (based on grant date fair value computed as of the date of grant in
accordance with applicable financial accounting rules) and any cash retainer or
meeting fee paid or provided for service on the Board or any committee thereof,
or any Award granted in lieu of any such cash retainer or meeting fee, shall not
exceed $450,000.




4

--------------------------------------------------------------------------------





4.    ELIGIBILITY AND ADMINISTRATION


4.1.    Eligibility. Any Employee, Director or Consultant shall be eligible to
be selected as a Participant.


4.2.    Administration.


(a)     The Plan shall be administered by the Committee. The Committee shall
have full power and authority, subject to the provisions of the Plan and subject
to such orders or resolutions not inconsistent with the provisions of the Plan
as may from time to time be adopted by the Board, to: (i) select the Employees,
Directors and Consultants to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards to be granted to each
Participant hereunder; (iii) determine the number of Shares (or dollar value) to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; (xii) waive the vesting restrictions and
any other conditions set forth in any Award Agreement under such terms and
conditions as the Committee shall deem appropriate; and (xiii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.


(b)    Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings. Notwithstanding the foregoing, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall require the prior approval of the Board.


(c)    To the extent not inconsistent with applicable law, including Section
162(m) of the Code, with respect to Awards intended to comply with the
performance-based compensation exception under Section 162(m), or the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded, the Committee may (i) delegate to a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (ii) authorize one or
more executive officers to do one or more of the following with respect to
Employees who are not directors or executive officers of the Company (A)
designate Employees to be recipients of Awards, (B) determine the number of
Shares subject to such Awards to be received by such Employees and (C) cancel or
suspend Awards to such Employees; provided that (x) any resolution of the
Committee authorizing such officer(s) must specify the total number of Shares
subject to Awards that such officer(s) may so award and (y) the Committee may
not authorize any officer to designate himself or herself as the recipient of an
Award.




5

--------------------------------------------------------------------------------





5.     OPTIONS


5.1.    Grant. Options may be granted hereunder to Participants either alone or
in addition to other Awards granted under the Plan. Any Option shall be subject
to the terms and conditions of this Article and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.


5.2.    Award Agreements. All Options shall be evidenced by an Award Agreement
in such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
and conditions of Options need not be the same with respect to each Participant.
Granting an Option pursuant to the Plan shall impose no obligation on the
recipient to exercise such Option. Any individual who is granted an Option
pursuant to this Article may hold more than one Option granted pursuant to the
Plan at the same time.


5.3.    Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant. Other
than pursuant to Section 12.2, the Committee shall not without the approval of
the Company’s stockholders (a) lower the option price per Share of an Option
after it is granted, (b) cancel an Option when the option price per Share
exceeds the Fair Market Value of one Share in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 11.3),
or (c) take any other action with respect to an Option that would be treated as
a repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are listed.


5.4.    Option Term. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted; provided,
however, that the term of the Option shall not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns stock representing more than 10%
of the voting power of all classes of stock of the Company or any Subsidiary.
Notwithstanding the foregoing, in the event that on the last business day of the
term of an Option (other than an Incentive Stock Option) (i) the exercise of the
Option is prohibited by applicable law or (ii) Shares may not be purchased or
sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Option shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement.


5.5.    Exercise of Options.


(a)     The Award Agreement shall specify when Options vest and become
exercisable. Vested Options granted under the Plan shall be exercised by the
Participant (or by a Permitted Assignee thereof or the Participant’s executors,
administrators, guardian or legal representative, to the extent provided in an
Award Agreement) as to all or part of the Shares covered thereby, by giving
notice of exercise to the Company or its designated agent, specifying the number
of Shares to be purchased. The notice of exercise shall be in such form, made in
such manner, and shall comply with such other requirements consistent with the
provisions of the Plan as the Committee may prescribe from time to time.
(b)    Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents


6

--------------------------------------------------------------------------------





(including certified check or bank check or wire transfer of immediately
available funds), (ii) by tendering previously acquired Shares (either actually
or by attestation) valued at their then Fair Market Value, (iii) with the
consent of the Committee, by delivery of other consideration having a Fair
Market Value on the exercise date equal to the total purchase price, (iv) with
the consent of the Committee, by withholding Shares otherwise issuable in
connection with the exercise of the Option, (v) through any other method
specified in an Award Agreement (including same-day sales through a broker), or
(vi) any combination of any of the foregoing; provided, however, to the extent
required by applicable law, that the Participant must pay in cash an amount not
less than the aggregate par value (if any) of the Shares being acquired. The
notice of exercise, accompanied by such payment, shall be delivered to the
Company at its principal business office or such other office as the Committee
may from time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Committee may from
time to time prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a Share.


(c)     Notwithstanding the foregoing, an Award Agreement may provide that if on
the last day of the term of an Option the Fair Market Value of one Share exceeds
the option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.


5.6.    Form of Settlement. In its sole discretion, the Committee may provide
that the Shares to be issued upon an Option's exercise shall be in the form of
Restricted Stock or other similar securities.


5.7.    Incentive Stock Options. The Committee may grant Incentive Stock Options
to any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of Incentive Stock Options under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to Incentive Stock
Options granted under the Plan shall be 3,700,000 shares minus all awards made
after December 31, 2015 under the prior plan and prior to the effective date of
the Plan.


6.    STOCK APPRECIATION RIGHTS


6.1.    Grant. The Committee may grant Stock Appreciation Rights (a) in tandem
with all or part of any Option granted under the Plan or at any subsequent time
during the term of such Option, (b) in tandem with all or part of any Award
(other than an Option) granted under the Plan or at any subsequent time during
the term of such Award, or (c) without regard to any Option or other Award in
each case upon such terms and conditions as the Committee may establish in its
sole discretion.


6.2.    Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:     


(a)    When Stock Appreciation Rights vest and become exercisable.


(b)    Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.


7

--------------------------------------------------------------------------------







(c)    The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.


(d)    The terms and conditions of Stock Appreciation Rights need not be the
same with respect to each recipient.


(e)    The Committee may impose such other terms and conditions on the exercise
of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than ten (10) years. Notwithstanding clause (ii) of the
preceding sentence, in the event that on the last business day of the term of a
Stock Appreciation Right (x) the exercise of the Stock Appreciation Right is
prohibited by applicable law or (y) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition, black-out period
or lock-up agreement.


(f)    An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not otherwise expired, the Stock Appreciation
Right shall be deemed to have been exercised by the Participant on such day. In
such event, the Company shall make payment to the Participant in accordance with
this Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share shall be settled in cash.


(g)    Without the approval of the Company’s stockholders, other than pursuant
to Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant, (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of one Share
in exchange for cash or another Award (other than in connection with a Change in
Control as defined in Section 11.3), or (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are listed.


7.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS


7.1.    Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the grant
of Restricted Stock or Restricted Stock Units, subject to such minimum
consideration as may be required by applicable law.


7.2.    Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions


8

--------------------------------------------------------------------------------





determined by the Committee and not inconsistent with the Plan. The terms of
Restricted Stock Awards and Restricted Stock Unit Awards need not be the same
with respect to each Participant.


7.3.    Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares, except as otherwise provided in
this Section. A Participant who holds a Restricted Stock Unit Award shall only
have those rights specifically provided for in the Award Agreement; provided,
however, in no event shall the Participant have voting rights with respect to
such Award. Except as otherwise provided in an Award Agreement, any Shares or
any other property distributed as a dividend or otherwise with respect to any
Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award, and the Committee
shall have the sole discretion to determine whether, if at all, any
cash-denominated amount that is subject to such restrictions shall earn interest
and at what rate. Notwithstanding the provisions of this Section, cash
dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or Restricted
Stock Unit Award that vests based on achievement of performance goals shall
either (i) not be paid or credited or (ii) be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the Restricted Stock
or Restricted Stock Units with respect to which such cash, stock or other
property has been distributed and shall be paid at the time such restrictions
and risk of forfeiture lapse.


7.4.    Vesting Period. The Award Agreement shall specify the Vesting Period for
the Restricted Stock or Restricted Stock Units. The Committee may, in its sole
discretion waive the vesting restrictions and any other conditions set forth in
any Award Agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the limitations imposed under Section 162(m) of the Code
and the regulations thereunder in the case of a Restricted Stock Award or
Restricted Stock Unit Award intended to comply with the performance-based
exception under Code Section 162(m) except as otherwise determined by the
Committee to be appropriate under the circumstances.


7.5.    Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Any such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.


8.    OTHER SHARE-BASED AWARDS


8.1.    Grants. Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.


8.2.    Award Agreements. The terms of Other Share-Based Awards granted under
the Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Section, Dividend Equivalents with
respect to the Shares covered by an Other Share-Based Award that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by an Other Share-Based
Award with respect to which such Dividend Equivalents have been credited.


9

--------------------------------------------------------------------------------







8.3.    Vesting. The Award Agreement shall specify the Vesting Period, if any,
for Other Share-Based Awards. The Committee may, in its sole discretion waive
the vesting restrictions and any other conditions set forth in any Award
Agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the limitations imposed under Section 162(m) of the Code
and the regulations thereunder in the case of an Other Share-Based Award
intended to comply with the performance-based exception under Code Section
162(m) except as otherwise determined by the Committee to be appropriate under
the circumstances.


8.4.    Payment. Except as may be provided in an award agreement, other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Compensation Committee. Other
Share-Based Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Compensation Committee, on a
deferred basis subject to the requirements of Section 409A of the Code.


8.5.    Deferral of Director Fees. Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer. In addition directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, provided that such election is made in accordance with the requirements of
Section 409A of the Code. The Committee shall, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for payment in deferred stock units.


9.    PERFORMANCE AWARDS


9.1.    Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2 or such other criteria as determined by the Committee in its
discretion.


9.2.    Award Agreements. The terms of any Performance Award granted under the
Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.


9.3.    Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.


9.4.    Payment. Except as provided in Article 11, as provided by the Committee
or as may be provided in an Award Agreement, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.




10

--------------------------------------------------------------------------------





10.    CODE SECTION 162(m) PROVISIONS


10.1.    Covered Employees. Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is or may be, as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Article 10 is applicable to
such Award.


10.2.    Performance Goals. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following: sales
(including comparable sales); net sales; return on sales; revenue, net revenue,
product revenue or system-wide revenue (including growth of such revenue
measures); operating income (before or after taxes); pre- or after-tax income or
loss (before or after allocation of corporate overhead and bonus); earnings or
loss per share; net income or loss (before or after taxes); return on equity;
total stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly traded securities
of the Company; market share; gross profits; gross or net profit margin; gross
profit growth; net operating profit (before or after taxes); operating earnings;
earnings or losses or net earnings or losses (including earnings or losses
before taxes, before interest and taxes, or before interest, taxes, depreciation
and amortization); economic value-added models or equivalent metrics;
comparisons with various stock market indices; reductions in costs; cash flow
(including operating cash flow and free cash flow) or cash flow per share
(before or after dividends); return on capital (including return on total
capital, pre-tax return on net working capital, or return on invested capital);
cash flow return on investment; cash flow return on capital; improvement in or
attainment of expense levels or working capital levels, including cash,
inventory and accounts receivable; general and administrative expense savings;
inventory control; operating margin; gross margin; year-end cash; cash margin;
debt reduction; stockholders equity; operating efficiencies; cost reductions or
savings; market share; customer satisfaction; customer growth; employee
satisfaction; productivity or productivity ratios; regulatory achievements
(including submitting or filing applications or other documents with regulatory
authorities or receiving approval of any such applications or other documents
and passing pre-approval inspections (whether of the Company or the Company’s
third-party manufacturer) and validation of manufacturing processes (whether the
Company’s or the Company’s third-party manufacturer’s)); strategic partnerships
or transactions (including in-licensing and out-licensing of intellectual
property; establishing relationships with commercial entities with respect to
the marketing, distribution and sale of the Company’s products (including with
group purchasing organizations, distributors and other vendors); supply chain
achievements (including establishing relationships with manufacturers or
suppliers of component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements); financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities; debt level year-end cash position; book value; factoring
transactions; competitive market metrics; timely completion of new product
roll-outs; timely launch of new facilities (such as new store openings, gross or
net); sales or licenses of the Company’s assets, including its intellectual
property, whether in a particular jurisdiction or territory or globally; or
through partnering transactions); royalty income; implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures, succession and hiring projects,
reorganization and other corporate transactions, expansions of specific business
operations and meeting divisional or project budgets; factoring transactions;
and recruiting and maintaining personnel. Such performance goals may be measured
on an absolute or relative basis, and may be measured on a non-GAAP or adjusted
basis. Performance goals also may be based solely by


11

--------------------------------------------------------------------------------





reference to the Company’s performance or the performance of a Subsidiary,
division, business segment or business unit of the Company or a Subsidiary, or
based upon performance relative to performance of other companies or upon
comparisons of any of the indicators of performance relative to performance of
other companies. The Committee may provide for exclusion of the impact of an
event or occurrence which the Committee determines should appropriately be
excluded, including (a) restructurings, discontinued operations, extraordinary
items, and other unusual, infrequent or non-recurring charges or events, (b)
asset write-downs, (c) significant litigation or claim judgments or settlements,
(d) acquisitions or divestitures, (e) any reorganization or change in the
corporate structure or capital structure of the Company, (f) an event either not
directly related to the operations of the Company, Subsidiary, division,
business segment or business unit or not within the reasonable control of
management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles, or (j) the effect
of changes in other laws or regulatory rules affecting reporting results. Such
performance goals (and any exclusions) shall (i) be set by the Committee prior
to the earlier of (i) 90 days after the commencement of the applicable
Performance Period and the expiration of 25% of the Performance Period, and (ii)
otherwise comply with the requirements of Section 162(m) of the Code and the
regulations thereunder.    


10.3.    Adjustments; Certification. Notwithstanding any provision of the Plan
(other than Article 11), with respect to any Restricted Stock Award, Restricted
Stock Unit Award, Performance Award or Other Share-Based Award that is subject
to this Section 10, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals except in the case of the death
or disability of the Participant or as otherwise determined by the Committee in
special circumstances, subject to the requirements of Section 162(m) of the Code
as may be applicable. The Committee must certify, in writing the amount of the
Award for each Participant for such Performance Period before payment of the
Award is made.


10.4.    Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


10.5.    Limitations on Grants to Individual Participants. Subject to adjustment
as provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any 12-month period with respect to more than 500,000
Shares and (ii) Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards during any calendar year that
are intended to comply with the performance-based exception under Code Section
162(m) and are denominated in Shares under which more than 500,000 Shares may be
earned for each twelve (12) months in the vesting period or Performance Period.
During any calendar year no Participant may be granted Performance Awards that
are intended to comply with the performance-based exception under Code Section
162(m) and are denominated in cash under which more than $5,000,000 may be
earned for each twelve (12) months in the Performance Period. Each of the
limitations in this section shall be multiplied by two (2) with respect to
Awards granted to a Participant during the first calendar year in which the
Participant commences employment with the Company and its Subsidiaries. If an
Award is canceled, the canceled Award shall continue to be counted toward the
applicable limitation in this Section.


11.    CHANGE IN CONTROL PROVISIONS


11.1.    Impact on Certain Awards. Unless otherwise provided in an Award
Agreement, the Committee shall have the right to provide that in the event of a
Change in Control of the Company (as defined in Section 11.3): (i) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be canceled and terminated without payment if the Fair Market Value of one


12

--------------------------------------------------------------------------------





Share as of the date of the Change in Control is less than the per Share Option
exercise price or Stock Appreciation Right grant price, and (ii) all Performance
Awards shall be (x) considered to be earned and payable based on achievement of
performance goals or based on target performance (either in full or pro rata
based on the portion of Performance Period completed as of the date of the
Change in Control), and any limitations or other restrictions shall lapse and
such Performance Awards shall be immediately settled or distributed or (y)
converted into Restricted Stock or Restricted Stock Unit Awards based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control) that are subject to Section 11.2.


11.2.    Assumption or Substitution of Certain Awards.


(a)     Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 24 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 24 months (or the period of time set forth in the Award
Agreement), (ii) the restrictions, limitations and other conditions applicable
to Restricted Stock and Restricted Stock Units outstanding as of the date of
such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards shall lapse, and
such Other Share-Based Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant. For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting the Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company with a Fair Market Value substantially equal to
the per Share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of whether Fair Market Value
is substantially equal shall be made by the Committee in its sole discretion and
its determination shall be conclusive and binding.


(b)    Unless otherwise provided in an Award Agreement, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions


13

--------------------------------------------------------------------------------





applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, (iii) the restrictions, other limitations
and other conditions applicable to any Other Share-Based Awards that are not
assumed or substituted for (or continued) shall lapse, and such Other
Share-Based Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to the full extent of the
original grant, and (iv) any performance based Award shall be deemed fully
earned at the target amount as of the date on which the Change of Control
occurs.


(c)    The Committee, in its discretion, may determine that, upon the occurrence
of a Change in Control, each Option and Stock Appreciation Right outstanding
shall terminate within a specified number of days after notice to the
Participant, and/or that each Participant shall receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.


11.3.    Change in Control. For purposes of the Plan, unless otherwise provided
in an Award Agreement, Change in Control means the occurrence of any one of the
following events (provided, however, that except with respect to paragraph (d)
below, any definition of Change in Control in an Award Agreement may not provide
that a Change in Control will occur prior to consummation or effectiveness of a
change in control of the Company and may not provide that a Change in Control
will occur upon the announcement, commencement, stockholder approval or other
potential occurrence of any event or transaction that, if completed, would
result in a change in control of the Company):


(a)    During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the Incumbent Directors) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;


(b)    Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the Company Voting Securities); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 30% or more of Company Voting Securities
by such person;


(c)    The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the


14

--------------------------------------------------------------------------------





approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a Business Combination), unless
immediately following such Business Combination: (i) more than 50% of the total
voting power of (A) the corporation resulting from such Business Combination
(the Surviving Corporation), or (B) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
Parent Corporation), is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (ii) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 30% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a Non-Qualifying
Transaction); or


(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.


12.    GENERALLY APPLICABLE PROVISIONS


12.1.    Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Board may not amend
the Plan in any manner that would result in noncompliance with Rule 16b-3 under
the Exchange Act; and further provided that the Board may not, without the
approval of the Company's stockholders to the extent required by such applicable
law, amend the Plan to (a) increase the number of Shares that may be the subject
of Awards under the Plan (except for adjustments pursuant to Section 12.2), (b)
expand the types of awards available under the Plan, (c) materially expand the
class of persons eligible to participate in the Plan, (d) amend Section 5.3 or
Section 6.2(g) to eliminate the requirements relating to minimum exercise price,
minimum grant price and stockholder approval, (e) increase the maximum
permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(e), (f)
add performance goals to Section 10.2 or (g) increase any of the limitations in
Section 10.5. The Board may not (except pursuant to Section 12.2 or in
connection with a Change in Control), without the approval of the Company’s
stockholders, cancel an Option or Stock Appreciation Right in exchange for cash
when the exercise or grant price per share exceeds the Fair Market Value of one
Share or take any action with respect to an Option or Stock Appreciation Right
that would be treated


15

--------------------------------------------------------------------------------





as a repricing under the rules and regulations of the principal securities
exchange on which the Shares are traded, including a reduction of the exercise
price of an Option or the grant price of a Stock Appreciation Right or the
exchange of an Option or Stock Appreciation Right for another Award. In
addition, no amendments to, or termination of, the Plan shall impair the rights
of a Participant in any material respect under any Award previously granted
without such Participant's consent.


12.2.    Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards in a manner the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the limitations in Section 10.5 (other
than to Awards denominated in cash), the maximum number of Shares that may be
issued pursuant to Incentive Stock Options and, in the aggregate or to any
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company);
provided, however, that the number of Shares subject to any Award shall always
be a whole number.


12.3.    Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a Permitted Assignee) (i) to the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.


12.4.    Termination of Employment or Services. The Committee shall determine
and set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.


12.5.    Deferral. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred.


12.6.     Dividend Equivalents. Subject to the provisions of the Plan and any
Award Agreement, the recipient of an Award other than an Option or Stock
Appreciation Right may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares


16

--------------------------------------------------------------------------------





covered by the Award, as determined by the Committee, in its sole discretion.
The Committee may provide that the Dividend Equivalents (if any) shall be deemed
to have been reinvested in additional Shares or otherwise reinvested and may
provide that the Dividend Equivalents are subject to the same vesting or
performance conditions as the underlying Award. Notwithstanding the foregoing,
Dividend Equivalents credited in connection with an Award that vests based on
the achievement of performance goals shall be subject to restrictions and risk
of forfeiture to the same extent as the Award with respect to which such
Dividend Equivalents have been credited.
    
13.    MISCELLANEOUS


13.1.    Award Agreements. Each Award Agreement shall either be (a) in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.


13.2.    Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (a) the grant of any Award, (b) the exercise of
an Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d)
the lapse of any restrictions in connection with any Award or (e) any other
event occurring pursuant to the Plan. The Company or any Subsidiary shall have
the right to withhold from wages or other amounts otherwise payable to a
Participant (or Permitted Assignee) such withholding taxes as may be required by
law, or to otherwise require the Participant (or Permitted Assignee) to pay such
withholding taxes. If the Participant (or Permitted Assignee) shall fail to make
such tax payments as are required, the Company or its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or Permitted Assignee) or
to take such other action as may be necessary to satisfy such withholding
obligations. The Committee shall be authorized to establish procedures for
election by Participants (or Permitted Assignee) to satisfy such obligation for
the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value), or by
directing the Company to retain Shares (up to the minimum required tax
withholding rate for the Participant (or Permitted Assignee) or such other rate
that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.


13.3.    Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an
employment or other relationship. No Employee, Director or Consultant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors or Consultants under the Plan.


13.4.    Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems


17

--------------------------------------------------------------------------------





appropriate to conform, in whole or in part, to the provisions of the awards in
substitution for which they are granted.


13.5.    Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that:


(a)    This provision applies to any policy adopted by the New York Stock
Exchange (or any other exchange on which the securities of the Company are
listed) pursuant to Section 10D of the Securities Exchange Act of 1934.  Section
10D provides for the recovery of incentive-based compensation that has been
erroneously paid because of material errors in financial statements of the
Company.  To the extent such policy requires the repayment of incentive-based
compensation received by an Employee, whether paid pursuant to this Plan or any
other plan of incentive-based compensation maintained in the past or adopted in
the future by the Company, by accepting an Award under this Plan Employee agrees
to the repayment of such amounts to the extent required by such policy.


(b)     If the Participant, without the consent of the Company, while employed
by or providing services to the Company or any Subsidiary or after termination
of such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the Award may, at the
Committee’s discretion, be canceled and (ii) the Committee, in its discretion,
may require the Participant or other person to whom any payment has been made or
Shares or other property have been transferred in connection with the Award to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the exercise of any Option or Stock
Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement.


13.6.    Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.


13.7.    Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company or a Subsidiary. Any income
or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary (or as may be required by the terms of such plan).


13.8.    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


13.9.    Severability. The provisions of the Plan shall be deemed severable. If
any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or


18

--------------------------------------------------------------------------------





unenforceable by a court of competent jurisdiction or any governmental
regulatory agency, or impermissible under the rules of any securities exchange
on which the Shares are listed, such unlawfulness, invalidity, unenforceability
or impermissibility shall not prevent any other payment or benefit from being
made or provided under the Plan, and if the making of any payment in full or the
provision of any other benefit required under the Plan in full would be unlawful
or otherwise invalid or impermissible, then such unlawfulness, invalidity or
impermissibility shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
impermissible and the maximum payment or benefit that would not be unlawful,
invalid or impermissible shall be made or provided under the Plan.


13.10.    Construction. As used in the Plan, the words “include” and “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”


13.11.    Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.


13.12.    Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.


13.13.    Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the holders of the shares
entitled to vote at a duly constituted meeting of the stockholders of the
Company. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no effect.
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan, on which date
the Plan will expire except as to Awards then outstanding under the Plan;
provided, however, in no event may an Incentive Stock Option be granted more
than ten (10) years after the earlier of (i) the date of the adoption of the
Plan by the Board or (ii) the effective date of the Plan as provided in the
first sentence of this Section. Such outstanding Awards shall remain in effect
until they have been exercised or terminated, or have expired.


13.14.    Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.


13.15.    Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A of the Code, including regulations or


19

--------------------------------------------------------------------------------





other guidance issued with respect thereto, except as otherwise determined by
the Committee. Any provision of this Plan that would cause the grant of an Award
or the payment, settlement or deferral thereof to fail to satisfy Section 409A
of the Code shall be amended to comply with Section 409A of the Code on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under Section 409A of the Code. Notwithstanding any
contrary provision in the Plan or Award Agreement, any payment(s) of
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code) that are otherwise required to be made under the Plan to a “specified
employee” (as defined under Section 409A of the Code) as a result of such
employee’s separation from service (other than a payment that is not subject to
Section 409A of the Code), to the extent necessary to avoid the imposition of
taxes thereunder, shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
Agreement) upon expiration of such delay period.


13.16.    No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award, (b)
any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing. In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the Company will not under any circumstance be
required to settle its obligations, if any, under this Plan in cash.


13.17. Data Privacy. As a condition of acceptance of an Award, the Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering, and managing the Participant’s participation in
the Plan. The Participant understands that the Company and its Subsidiaries hold
certain personal information about the Participant, including the Participant’s
name, home address, and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any Subsidiary, details of all
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested, or outstanding in the Participant’s favor, for the purpose of
implementing, managing, and administering the Plan (the “Data”). The Participant
further understands that the Company and its Subsidiaries may transfer the Data
amongst themselves as necessary for the purpose of implementation, management,
and administration of the Participant’s participation in the Plan, and that the
Company and its Subsidiaries may each further transfer the Data to any third
parties assisting the Company in the implementation, management, and
administration of the Plan. The Participant understands that these recipients
may be located in the Participant’s country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The
Participant, through participation in the Plan and acceptance of an Award under
the Plan, authorizes such recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares. The Participant understands that the Data will be held only as long as
is necessary to implement, manage, and administer the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data, or refuse
or withdraw the consents herein in writing, in any case without cost, by
contacting his or her local human resources representative. The Participant
understands that refusal or withdrawal of consent may affect the Participant’s
ability to participate in the Plan. For more information


20

--------------------------------------------------------------------------------





on the consequences of refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.


13.18. Indemnity. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board and any person to whom the Committee has
delegated any of its authority under the Plan shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
By-laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.


13.19.    Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit, or affect the substance or
interpretation of the provisions contained herein.


21